DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
01.	Claims 1-16, of which at least claim 1 is asserted by Applicant to be generic.
The 9/16/2021 Requirement that there be Unity of Invention is therefore withdrawn. 
In view of the withdrawal of the Requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01. 
Examiner’s Statement of Reasons for Allowance
02.	Claims 1-16 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent apparatus claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
An image sensor comprising a plurality of pixels, each comprising: a first photoelectric conversion unit that performs photoelectric conversion upon light that has passed through a micro lens and generates a charge; a second photoelectric conversion unit that performs photoelectric conversion upon light that has passed through the micro lens and generates a charge; a first accumulation unit that accumulates the charge generated by the first photoelectric conversion unit; a second accumulation unit that accumulates the charge generated by the second photoelectric conversion unit; a third accumulation unit that accumulates the charge generated by the first photoelectric conversion unit and the charge generated by the second photoelectric conversion unit; a first transfer unit that transfers the charge generated by the first photoelectric conversion unit to the first accumulation unit; a second transfer unit that transfers the charge generated by the second photoelectric conversion unit to the second accumulation unit; and a third transfer unit that transfers the charge generated by the first photoelectric conversion unit and the charge generated by the second photoelectric conversion unit to the third accumulation unit,
Although various prior art references (see, for example, Kishi '3043 and Iwahara '4234) disclose several of the limitations in claim 1, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations of claim 1, as these limitations are specifically structured and as they are interrelated with each other.
CONCLUSION
Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814